Case 2:20-cv-00180-JLB-MRM Document 26-12 Filed 05/18/20 Page 1 of 2 PageID 271




               EXHIBIT 9
  Case 2:20-cv-00180-JLB-MRM Document 26-12 Filed 05/18/20 Page 2 of 2 PageID 272




                                                                                                      NEW YORK STATE OFFICE


CHARITIES NYS COM                                                                                              oft&

                                                                                                        ATTORNEY
                                                                                                         GENERAL

 Home                  Cnarities   rusts & Estates                    Donors                            Forms



                                    Search Charities Database
    About the Charities Bureau
                                    Posting here does not mean the organization is an approved tax-exempt organization under the Internal
    Complaint Form                  Revenue Code. The IRS determines tax-exempt status.

    FAQs                            Contributions are not tax deductible unless the IRS determines the organization is tax-exempt. To search a list
                                    of tax-exempt organizations, use the IRS Exempt Organization Search Tool provided by the IRS. Some
    Guides & Publications
                                    organizations, like religious organizations, may not appear on the IRS list because they are not required to file
    Helpful Websites                with IRS in order to be tax-exempt.

    Pennies for Charity             For information about the deductibility of contributions to organizations with pending applications for tax
                                    exempt status from the IRS, visit IRS.Gov.
    Search the Registry
                                    The Attorney General's Office does not endorse or approve any organization posted in this website.
    Statutes & Regulations

    Online Seminars

    Contact Us                        SEARCH RESULTS SELECTION

                                      Organization Name:                             Vassar College

                                      Registration Type:                             NFP

                                      Registration Category:                         Exempt

                                      Month number fiscal year ends :                NO DATA AVAILABLE

                                      Federal ID No. (EIN):                          141338587

                                      NY State Reg. No.:                             41-92-66

                                      County:                                        DUTCHESS

                                      Address:                                       124 Raymond Avenue, Box 12
                                                                                     Poughkeepsie , NY 12604

                                      Web Site:                                      NO DATA AVAILABLE




                                       Documents Available:

                                       Underlined documents can be viewed by clicking on the documents’ names. When clicking on
                                       a document, depending on the browser you are using, it may be necessary to select a choice

                                       other than Open to access the document. For example, if given the choices Open and Save, it
                                       may necessary to click on Save to view the document.

                                       NO DATA AVAILABLE




                                     If no Filing Year End date appears, then the filing is currently being processed.

                                      Documents listed above include the most commonly requested filings received by the Charities Bureau
                                      from the specified registrant. Listed documents that were received on or after November 13, 2006 are
                                      available for online viewing by clicking on the appropriate link. Listed documents received prior to November
                                      13, 2006 and other filings made by the registrant are available by utilizing this agency's Freedom of
                                      Information Law (FOIL) process.

                                      Private foundations that have filed Internal revenue Service form 990-PF may also have filed a list of
                                      contributors and the amounts of their contributions (Schedule B to the 990-PF). A copy of such a list may
